Citation Nr: 0114270	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service connected residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for PTSD and for a back disorder.

The Board addresses the issue of service connection for a 
back disorder in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal on the issue of service 
connection for PTSD.

2.  There is competent medical evidence linking current PTSD 
to the veteran's service.


CONCLUSION OF LAW

The veteran incurred PTSD in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD as a result of combat 
trauma he experienced during the Vietnam War.

Procedurally, the issue of entitlement to service connection 
for PTSD is developed fully and ready for Board adjudication.  
The RO has verified the veteran's period of service; there is 
no issue as to the substantial completeness of the veteran's 
application for VA benefits; the veteran has undergone VA 
examination pursuant to the application; the RO has requested 
and associated with the claims file all available service and 
postservice medical records pertinent to this appeal; VA is 
unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000).

Disability resulting from disease or injury incurred or 
aggravated in service may be service connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (2000).  

Entitlement to service connection for PTSD requires: 1) 
medical evidence of a PTSD diagnosis; 2) credible supporting 
evidence of the claimed in-service stressor; and 3) medical 
evidence of a causal connection between current diagnosed 
PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  A PTSD diagnosis by a mental health care 
professional presumptively meets current diagnostic standards 
both as to symptomatology and stressor adequacy, absent 
evidence to the contrary.  Cohen v. Brown, 10 Vet. App. 128, 
140 (1997).  A veteran's lay testimony alone is enough to 
establish occurrence of an in-service stressor provided that 
the veteran engaged in combat and that the claimed stressor 
is consistent with circumstances of the veteran's service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Otherwise, a 
veteran's testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. at 144.

Evidence associated with the claims file unquestionably 
establishes that the veteran meets all criteria for PTSD 
service connection.  The earliest medical evidence of a 
current diagnosis appears in a July 1995 VA hospital 
discharge summary noting "probable" PTSD.  At his March 
2001 videoconference hearing before the undersigned acting 
Board Member, the veteran submitted additional evidence, 
including more definite PTSD diagnoses.  The RO had neither 
seen nor considered this evidence, which the veteran 
submitted with the appropriate waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2000).  Additional evidence included 
an enclosure accompanying a September 1998 Social Security 
Administration notice of a fully favorable decision in the 
veteran's disability benefits claim, indirectly reflecting a 
medical diagnosis of current PTSD.  Additional medical 
evidence also included a May 2000 VA hospital discharge 
summary and letter from a VA psychologist diagnosing current 
PTSD and providing an express causal link between PTSD and 
the veteran's claimed in-service combat stressors.  See Cohen 
v. Brown, 10 Vet. App. at 140.  The stressors themselves are 
presumptively confirmed by service department evidence of his 
Combat Infantry Badge, establishing combat service.  See 
38 U.S.C.A. § 1154(b).  The record raises no doubt as to the 
consistency of the claimed stressors with the conditions of 
the veteran's service.  According, service connection for 
PTSD is established.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

The veteran has alleged that he sustained a back injury in 
service at the same time he sustained a left knee injury, for 
which service connection has been granted.  He also contends 
that he has a back disorder because he has had to lift with 
his back and not his knees.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's claim 
for service connection for a back disorder.

New statutory provisions redefining VA's duty to assist 
require additional RO action prior to Board review of the 
veteran's claim of entitlement to service connection for a 
back disorder.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. 5103A).  The new provisions require VA 
to make reasonable efforts to assist a veteran to obtain 
evidence necessary to substantiate the claim, to make 
reasonable efforts to obtain records relevant to the claim, 
and to provide a medical examination or obtain a medical 
opinion necessary to decide the claim.  Id.  Although the 
veteran underwent a VA spine examination in connection with 
this claim in January 1997, the examiner did not provide an 
opinion as to the likelihood of a causal relationship between 
a current back disorder and his active duty service or his 
service connected left knee injury residuals.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the 
veteran's back to be examined by an 
orthopedic specialist. The claims file 
and a separate copy of this REMAND must 
be made available for review by the 
examiner.  The purpose of the examination 
is to determine whether the veteran has a 
current back disorder and, if so, its 
likely etiology and time of onset.  The 
examiner should determine if the veteran 
currently has a back disorder.  In the 
event that a back disorder is found, the 
examiner should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as not 
that the current back disorder is related 
to an injury to the back in service or to 
service connected residuals of a left 
knee injury.  In the event that the 
examiner finds that a back disorder is 
related to a left knee disorder, he or 
she should offer an opinion on the 
question of whether the left knee 
disorder caused or aggravated the back 
disorder.  In the event that the examiner 
finds that the left knee disorder did not 
cause but has aggravated the back 
disorder, he or she should comment on the 
extent of the aggravation.  The veteran 
is advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  See 
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

2.  The RO shall ensure that the 
aforementioned development is fully 
completed and shall implement corrective 
action, if necessary.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for a back disorder.  If 
the RO denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information, and the Board does not now intimate an 
opinion, either favorable or unfavorable, as to the merits of 
the case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this matter.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



